Argued November 14, 1949.
The defendant, Tachoir, by verdict of a jury, was found guilty of burglary and receiving stolen goods, and after sentence brings this appeal.
Only one of the errors complained of requires discussion.
In his charge the trial judge defined "reasonable doubt" as "a doubt so sincere and substantial that it stays with the processes of judgment and would in some weighty personal affairprevent a normally minded person from deciding irrevocably to take an important step; . . ." (Italics supplied.)
In Commonwealth v. Kluska, 333 Pa. 65, 3 A.2d 398, Mr. Justice STERN commented upon the vacillation in defining reasonable doubt, and the desirability of trial courts adhering to the approved definitions, and stated (p. 74): ". . . we are of opinion that the jury should be told either, as in . . . [Commonwealth v. Andrews, 234 Pa. 597, 83 A. 412], that they should not *Page 241 
condemn unless so convinced by the evidence that they would venture to act upon that conviction in matters of the highestimportance to their own interests, or, as in . . . [Commonwealth v. Green, 292 Pa. 579, 141 A. 624] and [Commonwealth v. Jermyn et al., 101 Pa. Super. 455, 474], that a reasonable doubt was one that would cause them to hesitate to act in any of the important affairs of their own lives."
The instant definition put a greater burden on the defendant than he would have borne under a proper instruction. The error was much the same as in Commonwealth v. Koss, 136 Pa. Super. 173,7 A.2d 20, where the following definition was condemned: "A reasonable doubt is a real doubt arising from the evidence, the kind of a doubt which in a matter of importance to yourself would cause you to hesitate and prevent you fromcoming to a clear conclusion." (Italics supplied.) This Court stated: "But in all the cases, the doubt is expressed as such a doubt as would cause one to hesitate. The cases have never held that the doubt must be so strong as to prevent a conclusion." Since a reasonable doubt is one that would cause a juror tohesitate to act in any of the important affairs of his own life,1 — it was therefore error to charge, in effect, that it is such a doubt as would control (prevent) a decision (particularly an "irrevocable" one) to take an important step.
The other questions argued by the appellant need not be discussed, as upon a retrial they will undoubtedly be avoided. The charge of the court as to the various aspects of circumstantial evidence had better be given in accordance with the approved precedents. See Commonwealth v. Woong Knee New,354 Pa. 188, 194, 195, 47 A.2d 450; Commonwealth v. Wentzel,360 Pa. 137, 61 A.2d 309.
Judgment and sentence reversed and a new trial ordered.
1 Commonwealth v. Jermyn et al., 101 Pa. Super. 455. *Page 242